UNITED STATES BANKRUPTCY COURT                               HEARING DATE: October 29, 2020
SOUTHERN DISTRICT OF NEW YORK                                HEARING TIME: 9:00 a.m.
-------------------------------------------------------- x   OBJECTION DEADLINE: October 22, 2020
                                                         :
In re:                                                   :   Case No. 17-12378 (CGM)
                                                         :
CAROLE RICHARDS, aka Carole Richards- :                      (Chapter 13)
Branch, dba Horizon Property Management,                 :
                                                         :
                                   Debtor.               :
-------------------------------------------------------- x


  MEMORANDUM OF LAW IN SUPPORT OF THE UNITED STATES TRUSTEE’S
   MOTION FOR REVIEW OF FEES UNDER 11 U.S.C. §§ 329 AND 330(a)(4)(B)
  AND FEDERAL RULES OF BANKRUPTCY PROCEDURE 2016(b) AND 2017(b)




Dated: New York, New York                              WILLIAM K. HARRINGTON
       October 14, 2020.                               UNITED STATES TRUSTEE, REGION 2

                                                       By: /s/ Alicia M. Leonhard
                                                           Alicia M. Leonhard
                                                           Trial Attorney
                                                           Leo O’Brien Federal Building
                                                           11A Clinton Avenue, Room 620
                                                           Albany, New York 12207
                                                           Direct Telephone: 202.495.9929
                                                           Albany Office Telephone: 518.434.4553
                                                           Email: Alicia.M.Leonhard@usdoj.gov
                                                    TABLE OF CONTENTS

Table of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            ii
I.     INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
II. FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      2
        A. The Debtor . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       2
        B. The Appearance of M. Bradford Randolph, Esq. as Debtor’s Counsel on
           February 20, 2018 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          3
        C. Assets and Liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           3
        D. Income and Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              6
             1. Third Amended Schedule I and Fourth Amended Schedule J . . . . . . . . . . . . 6
             2. The Debtor’s First Amended Chapter 13 Means Test and Calculation of
                Commitment Period and Third Amended Chapter 13 Calculation of
                Disposable Income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             6
        E. The Debtor’s Amended Chapter 13 Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           7
        F. The Debtor’s Attempts to Void the Secured Mortgage Claim Held by Wells
           Fargo Bank . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       7
        G. The Chapter 13 Trustee’s Motion to Dismiss and Revelations Regarding
           Mr. Randolph’s Fee Arrangement with the Debtor Raised in U.S. Bank’s
           Joinder in the Motion to Dismiss . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   10
             1. The Chapter 13 Trustee’s Motion to Dismiss . . . . . . . . . . . . . . . . . . . . . . . .                            10
             2. Revelations Regarding Mr. Randolph’s Fee Arrangement with the Debtor .                                                11
 III. ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              12
        A. Mr. Randolph Violated his Duty of Disclosure of Compensation under
           11 U.S.C. § 329(a) and Federal Rule of Bankruptcy Procedure 2016(b), which
           Warrants Denial of all Compensation, Disgorgement of Fees Received to
           Date, and Cancellation of Any Employment Agreement with the Debtor. . . . .                                                12
        B. Demanding Attorney Compensation up to $500,000.00 for Chapter 13-
           Related Services Is Excessive and Unconscionable and Warrants
           Cancellation of Any Employment Agreement and Denial and Disgorgement
           of Fees under 11 U.S.C. § 329(b) and Federal Rule of Bankruptcy Procedure
           2017(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   17
        C. The Court Should Cancel the Notes and Security Agreements under 11
           U.S.C. § 329(b) and Direct Mr. Randolph to Release the UCC-1 Financing
           Statements Recorded Against the Properties. . . . . . . . . . . . . . . . . . . . . . . . . . . .                          20
     IV. CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             21




                                                                        i
                                        TABLE OF AUTHORITIES

Cases                                                                                                 Page
In re Argento, 282 B.R. 108, (Bankr. D. Mass. 2002) . . . . . . . . . . . . . . . . . . . . . .       13
Bethea v. Robert J. Adams & Assoc., 352 F.3d 1125 (7th Cir. 2003) . . . . . . . . . .                 14
In re Bolton, 43 B.R. 598 (Bankr. E.D.N.Y. 1984) . . . . . . . . . . . . . . . . . . . . . . . .      17
In re Buckner, 350 B.R. 874 (Bankr. D. Idaho 2005) . . . . . . . . . . . . . . . . . . . . . .        15
Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171 (2d Cir. 2001) . . . . . . . 20
In re Cervantes, 617 B.R. 141 (Bankr. E.D. Cal. 2020) . . . . . . . . . . . . . . . . . . . .         17
In re Chatkhan, 496 B.R. 687 (Bankr. E.D.N.Y. 2012) . . . . . . . . . . . . . . . . . . . . .         14
In re Chez, 441 B.R. 724 (Bankr. D. Conn. 2010) . . . . . . . . . . . . . . . . . . . . . . . . .     14
In re D’Arata, 587 B.R. 819 (Bankr. S.D.N.Y. 2018) . . . . . . . . . . . . . . . . . . . . . . 17
D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983) . . . . . . . . . . . . . . . . . . .           19 n3
In re Dumain, 492 B.R. 140 (Bankr. S.D.N.Y. 2013) . . . . . . . . . . . . . . . . . . . . . .         19 n2
In re LaFerriere, 286 B.R. 520 (Bankr. D. Vt. 2002) . . . . . . . . . . . . . . . . . . . . . .       13
In re Gage, 394 B.R. 184 (Bankr. N.D. Ill. 2008) . . . . . . . . . . . . . . . . . . . . . . . . .    15
In re Gorski, 519 B.R. 67 (Bankr. S.D.N.Y. 2014) . . . . . . . . . . . . . . . . . . . . . . . .      14, 15
Graham v. Select Portfolio Servicing, Inc., 156 F. Supp.3d 491 (S.D.N.Y. 2016).                       19
Matter of Grant, 14 B.R. 567 (Bankr. S.D.N.Y. 1981) . . . . . . . . . . . . . . . . . . . . .         18
In re GSC Group, Inc., 502 B.R. 673 (Bankr. S.D.N.Y. 2016) . . . . . . . . . . . . . . .              15
In re Hall, 2014 WL 4796929 (Bankr. N.D.N.Y. September 26, 2014) . . . . . . . .                      15
In re Joseph, 330 B.R. 87 (Bankr. D. Conn. 2005) . . . . . . . . . . . . . . . . . . . . . . . .      20
Karsch v. LaBarge (In re Clark), 223 F.3d 859 (8th Cir. 2000) . . . . . . . . . . . . . .             17
In re Manshul Constr. Corp., 225 B.R. 41 (Bankr. S.D.N.Y. 1998) . . . . . . . . . . .                 20
In re Mouzakis, 479 B.R. 247, 248 (Bankr. E.D.N.Y. 2012) . . . . . . . . . . . . . . . .              18
In re Nakhuda, 544 B.R. 886 (9th Cir. BAP 2016) . . . . . . . . . . . . . . . . . . . . . . . .       17
In re Nunez, 598 B.R. 696 (Bankr. E.D.N.Y. 2019) . . . . . . . . . . . . . . . . . . . . . . .        12, 14
In re Ortiz, 496 B.R. 144 (Bankr. S.D.N.Y. 2013) . . . . . . . . . . . . . . . . . . . . . . . .      13
In re Ostas, 158 B.R. 312 (N.D.N.Y. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   17
In re Rogers, 519 B.R. 267 (Bankr. E.D. Ark. 2014) . . . . . . . . . . . . . . . . . . . . . . .      20
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) . . . . . . . . . . . . . . . . . . . . . . . .     19 n3



                                                          ii
Cases                                                                                                                    Page
In re Saturley, 131 B.R. 509, 517 (Bankr. D. Me. 1991) . . . . . . . . . . . . . . . . . . . .                           13
In re Sledge, 352 B.R. 742 (Bankr. E.D.N.C. 2006) . . . . . . . . . . . . . . . . . . . . . . .                          15
Stair v. Calhoun, 722 F. Supp.2d 258 (E.D.N.Y. 2010) . . . . . . . . . . . . . . . . . . . . . 20
In re Whitcomb, 479 B.R. 133 (Bankr. M.D. Fla. 2012) . . . . . . . . . . . . . . . . . . . .                             13, 15

Statutes
11 U.S.C. § 109(e) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     10
11 U.S.C. § 329 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    1, 15
11 U.S.C. § 329(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     1, 2, 3, 12,
                                                                                                                         13, 15
11 U.S.C. § 329(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     2, 16, 17, 20
11 U.S.C. § 330(a)(3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      18
11 U.S.C. § 330(a)(4)(B) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         1, 16, 18, 20
11 U.S.C. 503(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     20
11 U.S.C. § 1326(a)(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         20


New York Judiciary Law § 475 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               20

Rules
Fed. R. Bankr. P . 2016(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         1, 2, 3, 12,
                                                                                                                         13, 14, 15,
                                                                                                                         16
Fed. R. Bankr. P . 2017(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         1, 16, 17


Fed. R. Civ. P. 59 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   8


New York Rule of Professional Responsibility 1.8(i) . . . . . . . . . . . . . . . . . . . . .                            21 n.4




                                                                     iii
iv
 UNITED STATES BANKRUPTCY COURT                               HEARING DATE: October 29, 2020
 SOUTHERN DISTRICT OF NEW YORK                                HEARING TIME: 9:00 a.m.
 -------------------------------------------------------- x   OBJECTION DEADLINE: October 22, 2020
                                                          :
 In re:                                                   :
                                                          :   Case No. 17-12378 (CGM)
 CAROLE RICHARDS, aka Carole Richards- :
 Branch, dba Horizon Property Management,                 :   (Chapter 13)
                                                          :
                                    Debtor.               :
 -------------------------------------------------------- x

     MEMORANDUM OF LAW IN SUPPORT OF THE UNITED STATES TRUSTEE’S
     MOTION FOR REVIEW OF FEES UNDER 11 U.S.C. §§ 329 AND 330(a)(4)(B) AND
       FEDERAL RULES OF BANKRUPTCY PROCEDURE 2016(b) AND 2017(b)

        William K. Harrington, United States Trustee for Region 2 (the “United States Trustee”),

hereby files a Memorandum of Law in Support of the Motion for Review of Fees under 11

U.S.C. §§ 329 and 330(a)(4)(B) and Federal Rules of Bankruptcy Procedure 2016(b) and

2017(b) (the “Motion”). In support of the Motion, the United States Trustee respectfully

represents and alleges as follows:

I.      INTRODUCTION

        This facts of this case illustrate the paramount importance of requiring debtor’s counsel

to provide full disclosure of compensation agreements, payments, and property transfers for

bankruptcy-related services, to prevent overreaching by debtor’s counsel and protect the integrity

of the bankruptcy process. Attorney M. Bradford Randolph, Esq. (“Mr. Randolph”) filed a

notice of appearance as Debtor’s counsel in February 2018, approximately six months after she

filed her pro se chapter 13 petition, but he failed to file the Disclosure of Compensation of

Attorney for Debtor, required under 11 U.S.C. § 329(a) and Federal Rule of Bankruptcy

Procedure 2016(b) (the “Rule 2016(b) Disclosure”), within fourteen days after he appeared in the

case. In June 2020, one of the Debtor’s creditors filed documents revealing that during the case,




                                                       1
Mr. Randolph induced the Debtor to execute promissory notes and security agreements to secure

payment of up to $500,000.00 in fees for services rendered in the case, and recorded UCC-1

Financing Statements on property of the estate to perfect the security interests. Only then did

Mr. Randolph file a woefully incomplete Rule 2016(b) Disclosure, in which he disclosed that he

received fees totaling $117,745.00 during the case (without an Order of the Court) and the

Debtor owed him $486,039.00, but omitted any mention of the notes, security agreements, liens

he recorded on estate property. Based on these facts, Mr. Randolph flagrantly violated his duty

of disclosure of compensation under 11 U.S.C. § 329(a) and Federal Rule of Bankruptcy

Procedure 2016(b), which warrants denial of all compensation and disgorgement of any fees he

received from the Debtor. In addition, demanding attorney compensation of up to $500,000.00

for chapter 13-related legal services is excessive and unconscionable and warrants denial of all

compensation, disgorgement of fees received, and cancellation of any employment agreement

with the Debtor under 11 U.S.C. § 329(b) and Federal Rule of Bankruptcy Procedure 2017(b).

Finally, because Mr. Randolph improperly required the Debtor to execute Notes and Security

Agreements to secure payment of his post-petition fees and filed liens on estate property, the

Court should cancel the Notes and Security Agreements under 11 U.S.C. § 329(b) and direct Mr.

Randolph to release the UCC-1 Financing Statements.

II.    FACTS

       A.      The Debtor

       On August 28, 2017 (the “Petition Date”), the Debtor filed a pro se chapter 13 petition

(the “Petition”). ECF Doc. No. 1. On the Petition, she listed her residence address as 3 East

128th Street, New York, NY 10035 (the “Residence”). On the Petition Date, she owned and

operated Horizon Property Management, with business premises located at the Residence.




                                                2
Petition, at 2, § 4. ECF Doc. No. 1. She also disclosed that her debts are primarily consumer

debts. Petition, at 6, Line 16.

       B.      The Appearance of M. Bradford Randolph, Esq. as Debtor’s Counsel on
               February 20, 2018

       On November 30, 2017, Pankaj Malik, Esq. filed an application to appear pro hac vice on

the Debtor’s behalf in the case. ECF Doc. No. 20. On December 11, 2020, the Court entered an

order granting the application. ECF Doc. No. 21. On December 22, 2017, Mr. Malik filed an

application to employ Warshaw Burstein, LLP as Debtor’s counsel, and a motion to convert the

Debtor’s case to chapter 11 (the “Motion to Convert”). ECF Doc. No. 27 and 28. On February

9, 2018, Mr. Malik filed a motion to withdraw as Debtor’s counsel (the “Motion to Withdraw”);

and on February 22, 2018, he withdrew the Motion to Convert. ECF Doc. Nos. 30, and February

22, 2018 Docket Entry. Before the Court considered the Motion to Withdraw, on February 20,

2018, M. Bradford Randolph, Esq. (“Mr. Randolph”) filed a notice that he was substituting for

Mr. Malek as Debtor’s counsel on the Debtor’s consent (the “Notice of Substitution”). ECF

Doc. No. 32. On March 19, 2018, the Court entered an Order granting the Motion to Withdraw.

ECF Doc. No. 28. Mr. Randolph did not file a Rule 2016(b) Disclosure within fourteen days of

his appearance as required under 11 U.S.C. § 329(a) and Federal Rule of Bankruptcy Procedure

2016(b). He has continued to represent the Debtor in this case since the date of his appearance.

       C.      Assets and Liabilities

       During the time the Debtor was acting pro se in her case, she made numerous

amendments to her schedules and other documents she filed. After appearing as Debtor’s

counsel, Mr. Randolph filed further amendments, as follows:

       On second amended Schedule A/B, filed April 11, 2018 (“Second Amended Schedule

A/B”), the Debtor scheduled three real properties, with a total value of $4,733,000.00, an



                                                3
increase of more than $2.95 million from the values listed on First Amended Schedule A/B, filed

on October 19, 2017. ECF Doc. Nos. 20 and 42. The Debtor scheduled the Residence, which

she characterized as a duplex or multi-unit building, with a market value of $2.5 million (as

opposed to the property tax valuation of $1.315 million on First Amended Schedule A/B).

Second Amended Schedule A/B, at 1, Line 1, and Changes in Amended Schedule A/B, attached

to Second Amended Schedule A/B (“Attachment 1”). She listed an investment property, located

at 60 East 126th Street, New York, NY 10035, originally listed at the property tax valuation of

$451,000.00, with a revised market value of $2.2 million (the “Investment Property,” and

together with the Residence, the “Properties”). Id., Line 1.2, and Attachment 1. She also

scheduled an interest in a Time Share, which was originally given a value of $16,375.41, the

balance owed on the debt secured by the Time Share, with a current market value of $33,000.00.

Id. at 2, Line 1.3, and Attachment 1. The Debtor originally listed personal property with a total

value of $60,985.00, including a 2017 Mercedes GLC 300, with a value of $43,000.00 (the

“Mercedes”). Id., Attachment 1. The total value of personal property listed on Amended

Schedule A/B decreased to $24,119.00 mainly because the Debtor reduced the value of the

Mercedes to $0.00 because it is leased. Id. at 2, Line 3, and 10, Line 62, and Attachment 1. Also

included among the personal property listed on Schedule A/B is retainer of $25,000.00 paid to

Mr. Malek in connection with employing him as bankruptcy counsel. Id. at 10, Line 53. The

Debtor listed the value as $0.00, stating that she was “awaiting an accounting for use of funds

prior to withdrawal as attorney of record.” Id., Attachment 2.

       On Fourth Amended Schedule D, filed on October 1, 2018, the Debtor scheduled secured

claims of $1,867,898.22. Fourth Amended Schedule D, filed October 1, 2018. ECF Doc. No.

91. The Debtor listed a secured tax claim held by the IRS of $24,119.00. Id., Line 2.1. The




                                                4
Debtor listed a secured claim of $1,827,403.81, encumbering the Residence, held by U.S.

National Bank (“U.S. Bank”), as Trustee for Credit Suisse First Boston Mortgage Securities

Corp. (“Credit Suisse”), through servicing agent, Wells Fargo Bank, N.A. (“Wells Fargo”). Id.,

Line 2.2, Attachment 2, and ECF Doc. No. 91. The claim arises from a Judgment of Foreclosure

and Sale entered in Wells Fargo’s favor on May 27, 2015 in a foreclosure action against the

Debtor and the Property (Index No 111801/08), filed on August 28, 2008 (the “Foreclosure

Action”). Amended Statement of Financial Affairs, filed September 28, 2018, at 5, § 9. ECF.

Doc. No. 83. The Debtor also scheduled a secured claim held by Westgate Timeshare in the

amount of $16,375.41. Id. at 2, Line 2.3. In the Amended Statement of Financial Affairs, the

Debtor disclosed pending litigation against HSBC Mortgage Corporation (“HSBC”), entitled

Richards v. HSBC, Index No. 157151/2017, an action to cancel and discharge a lien on the

Investment Property. Amended Statement of Financial Affairs, Attachment 3. On Fourth

Amended Schedule D, the Debtor stated that she omitted HSBC’s claim because it had not filed

a proof of claim. Fourth Amended Schedule D, Changes to Amended Schedule D, ¶ 2.2.

       On Fourth Amended Schedule E/F, filed October 1, 2018, the Debtor listed priority

unsecured claims of $0.00 and general unsecured claims totaling $52,278.00. Fourth Amended

Schedule E/F, at 4, Line 6j. ECF Doc. No. 91. The Debtor added TD Bank as a general

unsecured claim of $0.00, stating in Attachments 1 and 2 that she borrowed $25,000.00 from TD

Bank shortly before filing chapter 13 to pay a retainer to Mr. Malik. The Debtor states that “the

item has been reduced to zero because it was not outstanding as of the date she filed for

bankruptcy [and her husband] is making payments on the loan.” Id., Attachment 2.




                                                5
        D.       Income and Expenses

                 1.       Third Amended Schedule I and Fourth Amended Schedule J

        On Third Amended Schedule I, filed on April 11, 2018, the Debtor stated that she was

not employed. Amended Schedule I, at 1, Line 1. She listed net income from renting real

property or operating a business totaling $8,647.00 for herself and $568.00 for her non filing

spouse. Id. at 1, Line 2; and 2, Line 8a. She also listed her non-filing spouse’s SSI totaling

$2,000.00. Id. at 2, Line 8f. In all, the Debtor scheduled combined monthly income of

$14,613.00 for herself and her non-filing spouse. Id., Line 12.

        On Fourth Amended Schedule J, filed on April 11, 2020, the Debtor listed monthly

expenses of $3,874.55 and monthly net income of $10,738.45. The Debtor did not include any

mortgage payments, taxes or other real property related expenses. 1 Fourth Amended Schedule J,

Lines 4, 4a through 4d, 20b, 22c, and 23c.

                 2.       The Debtor’s First Amended Chapter 13 Means Test and Calculation
                          of Commitment Period and Third Amended Calculation of Disposable
                          Income

        On the Debtor’s First Amended Chapter 13 Means Test and Calculation of Commitment

Period, filed September 28, 2018, (the “Amended Means Test”), the Debtor listed total average

monthly income of $14,613.00, comprising her net income from rental property of $8,647.00 and

her non-filing spouse’s income from operating a business, pension income, and SSI, totaling

$5,966.00. Amended Means Test, at 1, Lines 5-6, and 2, Lines 9, 10, and 11. ECF Doc. No. 84.

After subtracting the marital income adjustment, the Debtor’s current monthly income totaled




1
 On Amended Schedule I, filed on October 6, 2017, the Debtor listed monthly income from operating her business,
Horizon Property Management, of $18,250.00, but did not list any income for her non-filing spouse. Amended
Schedule I, at 1, Line 1, and 2, Line 12. ECF Doc. No. 9. On Amended Schedule I, she listed total expenses of
$15,389.69, including a mortgage payment of $7,250.69, which left monthly disposable income of $2,860.31.
Amended Schedule J, at 1, Line 4, and 3, Lines 22c and 23c. ECF Doc. No. 9.


                                                       6
$9,347.00. Id. at 2, Lines 13 and 14. On her Third Amended Chapter 13 Calculation of

Disposable Income, filed September 28, 2018 (the “Third Amended Disposable Income

Calculation”), the Debtor listed current monthly income of $9,347.00, expenses of $3,085.00,

which did not include mortgage and other real property related expenses, and monthly disposable

income of $6,262.00. Third Amended Disposable Income Calculation, at 7, Lines 39, 42, and

45. ECF Doc. No. 85.

       E.      The Debtor’s Amended Chapter 13 Plan

       On October 30, 2017, the Debtor filed her original chapter 13 plan. ECF Doc. No. 13.

On September 28, 2018, she filed an amended chapter 13 plan (the “Amended Plan”). ECF Doc.

No. 87. The Amended Plan does not provide for post-petition mortgage payments to Wells

Fargo, either through or outside the Amended Plan, or the payment of pre-petition mortgage

arrearages. Amended Plan, at 3, §§ 3.2(a) and (b). The Amended Plan is also silent with respect

to payments on account of the secured tax claim held by the IRS and HSBC’s secured mortgage

claim. Id.

       F.      The Debtor’s Attempts to Void the Secured Mortgage Claim Held by Wells
               Fargo Bank

       After appearing in the case, Mr. Randolph focused his efforts on voiding Wells Fargo’s

secured claim, alleging that Wells Fargo fraudulently failed to present evidence that it was the

holder of the note and mortgage in both the Foreclosure Action and the chapter 13 case.

Debtor’s Motion for Objection Claim 3-1, filed May 2, 2018 (the “Claims Objection Motion”), at

2, ¶¶ 5-9, 5, ¶ 17, and 6, ¶ 20. ECF Doc. No. 39. The Debtor admitted that she raised the issue

in the Foreclosure Action, and that the Supreme Court overruled her argument, entered an order

granting summary judgment in Wells Fargo’s favor, and denied her motion to vacate the order

granting summary judgment. Id. at 2, ¶¶ 7-10. After considering the Claims Objection Motion,



                                                 7
Wells Fargo’s response, and the Debtor’s reply, and conducting a hearing, the Court entered an

Order denying the Claims Objection Motion on June 15, 2018. ECF Doc. Nos. 39, 51, 52, and

61.

       The Debtor then filed a Complaint, on October 1, 2018 (the “Complaint”), against U.S.

Bank, Credit Suisse, Wells Fargo, DLJ Mortgage Capital, Inc. (“DLJ”), and others to determine

the validity, priority, and extent of the Wells Fargo’s mortgage lien on the Residence (Adv. Pro.

No. 18-01647 (CGM)) (the “Adversary Proceeding”). Adv. Pro. ECF Doc. No. 1. In the

Complaint, the Debtor sought a judgment denying Wells Fargo’s claim and determining that its

lien is invalid, on the same grounds she raised in the Claims Objection Motion. Complaint, at 2-

3. She also sought damages for legal fees and costs that the Debtor incurred in defending legal

actions related to the note and mortgage. On November 26, 2018, Wells Fargo filed an answer to

the Complaint. Adv. Pro. ECF Doc. No. 9.

       The Debtor amended the Complaint three times. On December 17, 2018, the Debtor filed

an amended Complaint (the “First Amended Complaint”), which clarified the identity of certain

defendants and added a claim for exemplary damages against the parties that filed the allegedly

fraudulent proof of claim in the Debtor’s case, an action the Mr. Randolph considered to be

“reprehensible.” First Amended Complaint, at 1-4. Adv. Pro. ECF Doc. No. 11. On February

27, 2019, the Debtor filed a second amended Complaint (the “Second Amended Complaint”),

adding Credit Suisse First Boston Mortgage Securities Corp. (“First Boston”) as a defendant.

Adv. Pro. ECF Doc. No. 19.

       On March 13, 2019, First Boston and DLJ filed a Motion to Dismiss the Third Amended

Complaint with prejudice as to the claims for relief against them (the “Dismissal Motion”). Adv.

Pro. ECF Doc. No. 22. On April 23, 2019, the Court entered an Order Granting the Dismissal




                                                8
Motion. Adv. Pro. ECF Doc. No. 28. On May 8, 2019, the Debtor filed a Motion to Reargue

and Reverse the Court’s Order Granting the Motion to Dismiss under Federal Rule of Civil

Procedure 59 (the “Rule 59 Motion”). Adv. Pro. ECF Doc. No. 31. On July 6, 2019, the Court

entered an Order Denying the Rule 59 Motion as to First Boston and Granting in Part and

Denying in Part, the dismissal as to DLJ, dismissing the Second Amended Complaint against

DLJ without prejudice, rather than with prejudice. ECF Doc. No. 48.

       After the Court granted leave on December 12, 2019, Wells Fargo filed a Motion for

Summary Judgment on January 21, 2020 (the “Summary Judgment Motion”). Adv. Pro. ECF

Doc. Nos. 80 and 86. On March 12, 2020, the Debtor filed a motion to expunge an affidavit filed

in support of the Summary Judgment Motion, alleging that the Wells Fargo had failed to identify

the deponent and certain documents attached to the affidavit in discovery (the “Motion to

Expunge”). ECF Doc. Nos. 96 and 99. After extensive briefing, the Court held a hearing on the

Summary Judgment Motion and Motion to Expunge on March 26, 2020. On April 1, 2020, the

Court entered Orders granting the Summary Judgment Motion and dismissing the Second

Amended Complaint with Prejudice (the “Summary Judgment Order”) and denying the Motion

to Expunge (the “Expungement Order”). Adv. Pro. ECF Doc. Nos. 107 and 108. On April 3,

2020, the Clerk of Court closed the Adversary Proceeding. Thereafter, the Debtor filed Motions

to Reopen the Adversary Proceeding to file motions for reconsideration of the Summary

Judgment Order and the Expungement Order, which the Court denied on May 19, 2020 (the

“Orders Denying Motions to Reopen”). ECF Doc. Nos., 109, 110, 123, and 124.

       On June 1, 2020, the Debtor filed Notices of Appeal of the Orders Denying Motions to

Reopen. Adv. Pro. ECF Doc. No. 125 and 126. On June 2, 2020, the Debtor filed a Motion for

Stay Pending Appeal, which the Court denied in a Memorandum Decision and Order, filed on




                                               9
June 18, 2020. Adv. Pro. ECF Doc. Nos. 127, 142, and 143. The appeals are pending before the

United States District Court for the Southern District of New York.

       G.      The Chapter 13 Trustee’s Motion to Dismiss and Revelations Regarding Mr.
               Randolph’s Fee Arrangement with the Debtor Raised in U.S. Bank’s
               Joinder in the Motion to Dismiss.

               1.     The Chapter 13 Trustee’s Motion to Dismiss

       On September 12, 2018, the chapter 13 trustee (the “Trustee”) filed a motion to dismiss

the Debtor’s case for her failure to make plan payments, provide tax returns and pay advices, and

because her scheduled debt exceeds the limit set forth in 11 U.S.C. § 109(e) (the “Dismissal

Motion”). ECF Doc. No. 77. On October 8, 2018, the Debtor filed an objection to the Dismissal

Motion (the “Objection”), attempting to refute the allegations of failure to make plan payments

and provide tax returns and pay advices. Objection, at 1-2, ¶¶ 1-4. ECF Doc. No. 94. As to the

debt limit, the debtor claimed that the mortgage debt held by Wells Fargo should not be

considered because of the pending Adversary Proceeding, in which the Debtor was challenging

the validity of the lien. Id. at 2, ¶¶ A-C. The Debtor also alleged that Wells Fargo was

responsible for “potential fraud” and abuse of process and asked the Court to delay consideration

of the Dismissal Motion until the conclusion of the Adversary Proceeding. Id. at 3-4, ¶¶ D-E.

On June 16, 2020, U.S. Bank, successor in interest to Wells Fargo, filed a joinder in the

Dismissal Motion (the “Joinder”) and a Declaration in Support of the Joinder (the

“Declaration”). ECF Doc. Nos. 153 and 154. The hearing on the Dismissal Motion is scheduled

for October 29, 2020. ECF Doc. No. 165.




                                                10
               2.      Revelations Regarding Mr. Randolph’s Fee Arrangement with the
                       Debtor

       Attached to the Declaration are two UCC-1 Financing Statements that Mr. Randolph

recorded against the Residence and Investment Property on September 19, 2019 and May 13,

2020, respectively (collectively, the “Financing Statements”). Declaration, Exhibits B and C;

and Exhibits 1 and 2 to the Declaration of Alicia M. Leonhard (the “Leonhard Declaration”). In

connection with the Financing Statements, Mr. Randolph induced the Debtor to sign Notes,

which are not part of the record of the case, and Security Agreements, dated June 13, 2019, to

secure the payment of attorney’s fees and costs for services rendered as Debtor’s counsel in the

chapter 13 case. Id.

       The Security Agreements, which contain identical language, provide, in part:

       Creditor (Mr. Randolph) has agreed to loan Debtor up to the amount of five
       hundred thousand dollars ($500,000), in the form of unpaid legal fees and costs,
       to which the Debtor has agreed (“Loan”), with such Loan being secured by [the
       Residence or the Investment Property, and evidenced by the Note].

Security Agreements, at 1.

       The Security Agreements further state:

       If Debtor fails to keep any of the promises made by Debtor in the Note or this
       Security Agreement, Debtor authorizes the Creditor to take possession of [the
       Investment Property or the Residence] and to sell [it], exclusive of personal
       property therein, to satisfy the Debtor’s monetary obligation as set forth in the
       Note, together with agreed interest.

Security Agreements, § 2.B.

       In a letter filed in response to the Joinder on June 17, 2020 (“June 17, 2020 Letter”), Mr.

Randolph attempted to justify the Financing Statements and Security Agreements. June 17, 2020

Letter, Exhibit 3 to the Leonhard Declaration. He stated that he “used this process in the past, on

a non-bankruptcy matter.” Id. at 1. He estimated that his attorney’s fees and costs could be as




                                                11
much as $500,000.00, which is how he determined the amount of the loan. Id. He also stated

that he understood that the Debtor’s case is “different” because general unsecured creditors were

to be paid in full under the Amended Plan and that he could only enforce the liens after

resolution of Wells Fargo’s claim. Id. He admitted that he has not encountered this issue in a

bankruptcy case but that he did not consider seeking Court approval. Id. at 2. He stated that he

was considering having the Financing Statements released and seeking Court authority to refile

them. Id.

       On July 30, 2020, nearly two and half years after he appeared as Debtor’s counsel in the

case, and undoubtedly in response to the disclosure of the Financing Statements and Security

Agreements, Mr. Randolph filed his Rule 2016(b) Disclosure, in which he disclosed that his

hourly rate is $550.00, prior to filing the Rule 2016(b) Disclosure, he received $117,745.00 in

compensation from the Debtor, and the balance due is $486,039.00. Rule 2016(b) Disclosure,

Exhibit 4 to the Leonhard Declaration. Mr. Randolph failed to disclose the existence of the

Notes, Security Agreements, and recorded Financing Statements, and whether he and the Debtor

entered an employment agreement for his bankruptcy-related services. To date, he has not filed

an amended Rule 2016(b) Disclosure or an application for compensation expenses, and based on

the Rule 2016(b) Disclosure on file, he apparently accepted fee payments from the Debtor

without Court authority.

III.   ARGUMENT

       A.      Mr. Randolph Violated his Duty of Disclosure of Compensation under
               11 U.S.C. § 329(a) and Federal Rule of Bankruptcy Procedure 2016(b), which
               Warrants Denial of all Compensation, Disgorgement of Fees Received to
               Date, and Cancellation of Any Employment Agreement with the Debtor.

       An attorney who represents a debtor in any bankruptcy case filed under title 11 has a duty

to disclose compensation received, or to be received, for services rendered in connection with the



                                                12
case. In re Nunez, 598 B.R. 696, 705 (Bankr. E.D.N.Y. 2019). This duty of disclosure is set

forth in 11 U.S.C. § 329(a) and Federal Rule of Bankruptcy Procedure 2016(b).

       Under § 329(a),

          (a) Any attorney representing a debtor in a case under this title, or in connection
       with such a case, whether or not such attorney applies for compensation under this
       title, shall file with the court a statement of the compensation paid or agreed to be
       paid, if such payment or agreement was made after one year before the date of the
       filing of the petition, for services rendered or to be rendered in contemplation of
       or in connection with the case by such attorney, and the source of the
       compensation.

11 U.S.C. § 329(a).

       Federal Rule of Bankruptcy Procedure 2016(b) provides as follows:

          (b) Disclosure of Compensation Paid or Promised to Attorney for Debtor.
       Every attorney for a debtor, whether or not the attorney applies for compensation,
       shall file and transmit to the United States trustee within 14 days after the order
       for relief, or at another time as the court may direct, the statement required by §
       329 of the Code including whether the attorney has shared or agreed to share the
       compensation with any other entity. The statement shall include the particulars of
       any such sharing or agreement to share by the attorney, but the details of any
       agreement for the sharing of the compensation with a member or regular associate
       of the attorney's law firm shall not be required. A supplemental statement shall be
       filed and transmitted to the United States trustee within 14 days after any payment
       or agreement not previously disclosed.

Fed. R. Bankr. P. 2016(b).

       Section 329(a) and Rule 2016(b) apply to all counsel representing debtors in any chapter,

whether they must be retained by court order or not. In re Argento, 282 B.R. 108, 113 (Bankr.

D. Mass. 2002). “The language of section 329(a) is clear. Counsel must disclose compensation

they have received or expect to receive for services rendered or to be rendered . . . in connection

with filing or conducting the bankruptcy.” Id. Section 329(a) and Rule 2016(b) require “the

disclosure of any payment to the debtor’s attorney, from one year prior to the filing of the

petition to the closing of the case.” In re Whitcomb, 479 B.R. 133, 139 (Bankr. M.D. Fla. 2012)




                                                 13
(emphasis in original). “An attorney is required to ‘lay bare all of [his] dealings’ concerning

compensation agreements, payments, property transfers, etc. all made by, for, or on behalf

of the debtor so that the court and parties are not forced to ‘ferret out pertinent information.’” Id.

at 140 (quoting In re Saturley, 131 B.R. 509, 517 (Bankr. D. Me. 1991)).

       “Disclosure of compensation pursuant to § 329(a) and Rule 2016(b) is mandatory, not

permissive. The Bankruptcy Code requires fee disclosure to prevent overreaching by debtors’

attorneys and give interested parties the ability to evaluate the reasonableness of fees paid.” In

re Ortiz, 496 B.R. 144, 148 (Bankr. S.D.N.Y. 2013) (citations and internal quotation marks

omitted). See also In re LaFerriere, 286 B.R. 520, 526 (Bankr. D. Vt. 2002) (in the Second

Circuit, courts use an inflexible standard to decide disclosure violations). “The disclosure

obligation . . . is central to the integrity of the bankruptcy process.” Nunez, 598 B.R. at 705

(citation omitted).

       Under these provisions, every attorney representing a debtor in bankruptcy must file the

statement required under Rule 2016(b) “within 14 days after the order for relief, or at another

time as the court may direct.” Fed. R. Bankr. P. 2016(b). “The obligation is a continuing one.

Rule 2016(b) requires attorneys to submit supplemental statements ‘within fourteen days after

any payment or agreement not previously disclosed’” Bethea v. Robert J. Adams & Assoc., 352

F.3d 1125, 1127 (7th Cir. 2003) (quoting Fed. R. Bankr. P. 2016(b)).

       In chapter 13 cases, a debtor may retain counsel without seeking court authority under §

327(a) so long as counsel discloses its fee arrangements with the debtor under § 329(a) and Rule

2016(b) and seeks court approval of fees incurred post-petition. In re Gorski, 519 B.R. 67, 71

(Bankr. S.D.N.Y. 2014). Compliance with the fee disclosure obligations imposed upon a

debtor's attorney is particularly necessary to the administration and disposition of Chapter 7 and




                                                 14
Chapter 13 cases because those cases involve a voluminous number of relatively small individual

cases.” In re Chez, 441 B.R. 724, 731 (Bankr. D. Conn. 2010). Mandatory fee disclosures

protect both debtors from and creditors from overreaching lawyers who overcharge for their

services. Bethea, 352 F.3d at 1127.

       In the statement required under Rule 2016(b), debtor’s counsel must fully disclose

compensation paid, or to be paid, for services rendered in connection with case and the source of

the compensation. In re Chatkhan, 496 B.R. 687, 695 (Bankr. E.D.N.Y. 2012). To fulfill the

disclosure requirements, debtor’s counsel must provide “direct and comprehensive” disclosure of

all of its financial dealings with the debtor [and] “[c]oy, or incomplete disclosures . . . are not

sufficient” Id. at 696 (citations omitted). The failure to make full disclosures is objectionable

even if counsel shows that the failure was due to negligence or inadvertence. Whitcomb, 479

B.R. at 140.

       The Bankruptcy Code does not specify a remedy for the failure to comply with the

disclosure requirements of § 329(a) and Rule 2016(b). In re Sledge, 352 B.R. 742, 749 (Bankr.

E.D.N.C. 2006). However, because full disclosure is central to the integrity of the bankruptcy

process, “‘[f]ailure to properly disclose a fee agreement subjects counsel to sanctions—even in

the absence of other inappropriate conduct.’” Gorski, 519 B.R. at 73 (citing In re Hall, 2014 WL

4796929, at *3 (Bankr. N.D.N.Y. Sept. 26, 2014) (citing In re Buckner, 350 B.R. 874, 878

(Bankr. D. Idaho 2005)). The Court has discretion to impose an appropriate sanction for

disclosure violations. In re GSC Group, Inc., 502 B.R. 673, 750 (Bankr. S.D.N.Y. 2016). “In

cases involving an attorney’s failure to disclose his fee arrangement under § 329 or Rule 2016(b)

. . . courts have consistently denied all fees.” Gorski, 519 B.R. at 74. See also In re Gage, 394

B.R. 184, 191 (Bankr. N.D. Ill. 2008) (“Many courts, perhaps the majority, punish defective




                                                  15
disclosure by denying all compensation.”); accord Sledge, 352 B.R. at 749.

       Here, Mr. Randolph’s disclosure violations are particularly egregious, and the appropriate

sanction is denial of all compensation. He first appeared in the case as Debtor’s counsel on

February 28, 2018, but he did not file his Rule 2016(b) Disclosure until July 30, 2020, nearly two

and half years late. What is worse, Mr. Randolph filed the Rule 2016(b) Disclosure only after

U.S. Bank filed the Financing Statements, recorded against the Properties, which revealed that

Mr. Randolph induced the Debtor to sign Notes and Security Agreements that gave him the right

to unconditionally take possession of the Properties and put them up for sale if she failed to pay

his attorney’s fees.

       Mr. Randolph’s belated Rule 2016(b) Disclosure was also incomplete and inconsistent

with statements he made on the record of the case. Mr. Randolph did not reveal that he required

the Debtor to execute Notes and Security Agreements to secure payment of his fees or that he

recorded the Financing Statements on the Properties to perfect his security interests. He also

failed to disclose whether he and the Debtor executed an employment agreement. In the Rule

2016(b) Statement, Mr. Randolph represented that he had received fees and costs of $117,745.00

from the Debtor. In the June 17, 2020 Letter, however, he stated that he was aware that he could

not enforce the liens until general unsecured creditors and Wells Fargo were paid in full, which

implies that he had not yet received any payments from the Debtor.

       Mr. Randolph’s flagrant breach of the duty of disclosure allowed him to shield an

onerous fee arrangement from public scrutiny for nearly two and half years, which prejudiced the

Debtor and impugned the integrity of the bankruptcy process. For this reason, the United States

Trustee requests that the Court deny all compensation and direct Mr. Randolph to disgorge any

fees he has received from the Debtor.




                                                16
       B.      Demanding Attorney Compensation up to $500,000.00 for Chapter 13-
               Related Services Is Excessive and Unconscionable and Warrants
               Cancellation of Any Employment Agreement and Denial and Disgorgement
               of Fees under 11 U.S.C. § 329(b) and Federal Rule of Bankruptcy Procedure
               2017(b).

       The Court’s review of potentially excessive attorney’s fees in chapter 13 cases is

governed by 11 U.S.C. §§ 329(b) and 330(a)(4)(B) and Federal Rule of Bankruptcy Procedure

2017(b).

       Under § 329(b),

          (b) If [attorney] compensation exceeds the reasonable value of . . . services
       [rendered or to be rendered], the court may cancel any . . . agreement, or order the
       return of any . . . payment, to the extent excessive, to –
             (1) the estate, if the property transferred—
                  (A) would have been property of the estate; or
                  (B) was to be paid by or on behalf of the debtor under a plan under
       chapter 11, 12, or 13 of this title; or
             (2) to the entity that made such payment.

11 U.S.C. § 329(b).

       Federal Rule of Bankruptcy Procedure 2017(b) provides:

       (b) Payment or Transfer to Attorney After Order for Relief. On motion by the
       debtor, the United States trustee, or on the court's own initiative, the court after
       notice and a hearing may determine whether any payment of money or any
       transfer of property, or any agreement therefor, by the debtor to an attorney after
       entry of an order for relief in a case under the Code is excessive, whether the
       payment or transfer is made or is to be made directly or indirectly, if the payment,
       transfer, or agreement therefor is for services in any way related to the case.

Fed. R. Bankr. P. 2017(b).

       Under § 329(b), the Court may deny compensation or cancel an attorney employment

agreement if the compensation exceeds the value of services rendered. In re D’Arata, 587 B.R.

819, 824 (Bankr. S.D.N.Y. 2018). Rule 2017(b), which implements § 329(b), gives the Court

authority to determine whether any fees paid after the order for relief, or a set forth in an attorney




                                                 17
employment agreement, are excessive, upon the motion of the debtor, the United States Trustee,

or on the Court’s own initiative. In re Cervantes, 617 B.R. 141, 145 (Bankr. E.D. Cal. 2020).

         “In evaluating the value of legal services under Section 329(b), ‘the question is whether

the [sum] he was paid was excessive for what he accomplished.’” D’Arata, 587 B.R. at 824

(quoting In re Nakhuda, 544 B.R. 886, 903 (9th Cir. BAP 2016)). The Court’s discretion to

make this determine is wide “so long as the fees at issue are evaluated in light of the services

actually performed.” Id. (citing Karsch v. LaBarge (In re Clark), 223 F.3d 859, 863-864 (8th

Cir. 2000)). In evaluating whether fees are excessive, courts consider, among other things, “the

necessity of the work performed, the novel or unusual difficulty presented by a particular legal

issue, the attorney’s legal experience, and failure or success in accomplishing the desired result

on the debtor’s behalf. In re Ostas, 158 B.R. 312, 323 (N.D.N.Y. 1993) (quoting In re Bolton,

43 B.R. 598, 600 (Bankr. E.D.N.Y. 1984)). “Significantly, the burden of proof is on the attorney

to show that any compensation he or she has received is reasonable.” Id. (quoting Matter of

Grant, 14 B.R. 567, 569 (Bankr. S.D.N.Y. 1981)).

         In chapter 13 cases, Court also consider the factors set forth in § 330(a)(4)(B), which

provides,

         In a chapter 12 or chapter 13 case in which the debtor is an individual, the court
         may allow reasonable compensation to the debtor’s attorney for representing the
         interests of the debtor in connection with the bankruptcy case based on a
         consideration of the benefit and necessity of such services and the other factors
         set forth in this section.

11 U.S.C. § 330(a)(4)(B). Courts also consider the time spent on the services, the reasonableness

of the rates charged, whether the services were necessary at the time they were rendered, and

other factors set forth in § 330(a)(3). In re Mouzakis, 479 B.R. 247, 248 (Bankr. E.D.N.Y.

2012).




                                                  18
        Here, it is unclear how much Mr. Randolph has received in fees from the Debtor because

of his deficient and contradictory Rule 2016(b) Disclosure. Likewise, it is not possible to

determine the amount of fees he has incurred for services rendered because he has not filed an

application seeking Court approval of compensation. In any case, it is an understatement to say

that charging the Debtor up to $500,000.00 for services rendered during the case is patently

unreasonable and excessive; and requiring the Debtor to pay fees of $117,745.00 prior to filing

the Rule 2016(b) Disclosure without Court approval, if true, is equally outrageous.

        In addition, it appears that most of Mr. Randolph’s bankruptcy-related services were

neither necessary nor beneficial to the estate. The Amended Plan he filed on the Debtor’s behalf

does not provide for post-petition payments to Wells Fargo, either through or outside the

Amended Plan, or the payment of pre-petition mortgage arrearages. Amended Plan, at 3, §§

3.2(a) and (b). He also failed to include payments on account of the secured tax claim of the IRS

and HSBC’s secured claim. 2 Id. These omissions have rendered the Plan unconfirmable on its

face.

        Mr. Randolph incurred most of his attorney time seeking to void Wells Fargo’s mortgage

claim, first through the Claims Objection Motion, and when that failed, through the Adversary

Proceeding. In both proceedings, Mr. Randolph sought a judgment denying Wells Fargo’s claim

and determining that its lien is invalid based the allegation that it fraudulently failed to present

evidence that it was the holder of the note and mortgage in the Foreclosure Action and the

Debtor’s case. Twice in this case, Mr. Randolph attempted to relitigate an issue decided in the

Foreclosure Action. Because the Debtor did not prevail on the issue in the Foreclosure Action,



2
 Mr. Randolph’s omission of HSBC’s claim from Fourth Amended Schedule D and the Amended Plan because
HSBC did not file a claim was erroneous. See, e.g., In re Dumain, 492 B.R. 140, 149 (Bankr. S.D.N.Y. 2013)
(secured creditor does not have to file a proof of claim to receive distributions under a chapter 13 plan).



                                                      19
the claims asserted in the Claims Objection Motion and Adversary Proceeding are barred by the

Rooker-Feldman Doctrine. 3 See, e.g., Graham v. Select Portfolio Servicing, Inc., 156 F. Supp.3d

491, 502 (S.D.N.Y. 2016) (mortgagor’s claim that mortgagee lacked standing to obtain a

foreclosure judgment was barred by the Rooker-Feldman Doctrine because the issue was decided

in a foreclosure action concluded before the mortgagor sought relief in federal court). For this

reason, neither of these proceedings was beneficial to the estate or necessary to the resolution of

the case. Because Mr. Randolph’s fee demand is excessive, denial or disgorgement of all fees

and cancellation of any employment agreement with the Debtor are an appropriate sanction.

        C.       The Court Should Cancel the Notes and Security Agreements under 11
                 U.S.C. § 329(b) and Direct Mr. Randolph to Release the UCC-1 Financing
                 Statements Recorded Against the Properties.

        Attorneys may only seek authority to assert two types of liens in bankruptcy cases both of

which relate to pre-petition fees. Under § 475 of New York Judiciary Law, a discharged attorney

is entitled to a charging lien on damage awards or other monetary recoveries that resulted from

the attorney’s skill and effort. Stair v. Calhoun, 722 F. Supp.2d 258, 267 (E.D.N.Y. 2010)

(citing Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 177 (2d Cir. 2001)). In

bankruptcy, an attorney may assert a charging lien against the proceeds of a pre-petition

judgment. In re Joseph, 330 B.R. 87, 91 (Bankr. D. Conn. 2005). The attorney may also assert a

retaining lien on the client’s files or funds in the attorney’s possession. In re Manshul Constr.

Corp., 225 B.R. 41, 49 (Bankr. S.D.N.Y. 1998).

        Debtor’s counsel may not assert a charging lien, a retaining lien, or any other lien against

property of the estate for post-petition legal services. Bankruptcy Code §§ 330(a)(4)(B),

1326(a)(2), and 503(b) and Federal Rule of Bankruptcy Procedure 2016(a) comprise a


3
 The Rooker-Feldman Doctrine derives its name from two United States Supreme Court cases: Rooker v. Fidelity
Trust Co., 263 U.S. 413 (1923), and D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).


                                                      20
comprehensive statutory scheme governing attorney compensation in chapter 13 cases. In re

Rogers, 519 B.R. 267, 271 (Bankr. E.D. Ark. 2014). In a confirmed chapter 13 case, debtor’s

counsel must file an application seeking court approval of post-petition compensation under §

330(a)(4)(B) and Rule 2016(a); if the case is dismissed, counsel must seek approval of

compensation as an administrative claim under § 503(b). Id. at 272. “The statutory scheme for

the payment of attorney’s fees in chapter 13 cases is not supplanted by a supposed attorney’s lien

[to secure payment of post-petition fees].” Id. at 271.

         Under § 329(b), the Court may cancel an attorney-client agreement if it provides for

compensation that exceeds the reasonable value of the services provided. Requiring the Debtor

to execute the Notes and Security Agreements and recording liens against the Properties to

secure payment of post-petition legal fees was inappropriate, overreaching, excessive, and

inconsistent with provisions of the Bankruptcy Code governing fee awards to debtor’s counsel in

chapter 13 cases. 4 The Court should, therefore, cancel the Notes and Security Agreements and

direct Mr. Randolph to release the UCC-1 Financing Agreements recorded against the Properties.

IV.      CONCLUSION

         Based on the foregoing, the United States Trustee respectfully requests that the Court

cancel any employment agreement between the Debtor and Mr. Randolph, deny all fees he

incurred, order disgorgement of all fees received, cancel the Notes and Security Agreements, and




4
 By entering into this arrangement with the Debtor, Mr. Randolph may also have run afoul of New York Rule of
Professional Conduct 1.8(i) which prohibits an attorney from acquiring a proprietary interest in the subject matter of
litigation the lawyer is conducting for the client, except for acquiring a lien authorized by law under Rule 1.8(i)(1).//


                                                           21
direct Mr. Randolph to release the UCC-1 Financing Statements recorded against the Properties.


 Dated: Poughkeepsie, New York                  WILLIAM K. HARRINGTON
        October 14, 2020.                       UNITED STATES TRUSTEE, REGION 2

                                                By: /s/ Alicia M. Leonhard
                                                    Alicia M. Leonhard
                                                    Trial Attorney
                                                    Leo O’Brien Federal Building
                                                    11A Clinton Avenue, Room 620
                                                    Albany, New York 12207
                                                    Direct Telephone: 202.495.9929
                                                    Albany Office Telephone: 518.434.4553
                                                    Email: Alicia.M.Leonhard@usdoj.gov




                                              22
